TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED APRIL 3, 2014



                                      NO. 03-11-00476-CR


                                   Patrick Marshall, Appellant

                                                 v.

                                  The State of Texas, Appellee




           APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
        REVERSED AND REMANDED – OPINION BY JUSTICE PEMBERTON;
         CONCURRING AND DISSENTING OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the district court. Having reviewed

the record and the parties’ arguments, the Court holds that there was reversible error in the

district court’s judgment of conviction. Therefore, we reverse the district court’s judgment of

conviction in trial court cause number CR-10-0959 (appellate cause number 03-11-00476-CR)

and remand that cause to the district court for further proceedings consistent with this opinion.

The appellee shall pay all costs relating to this appeal, both in this Court and the court below.